Citation Nr: 0908039	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  04-10 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to a disability evaluation greater than 10 
percent for dermatophytosis of the hands and feet.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The Veteran had active service from February 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The competent medical evidence, overall, fails to show any 
manifestation or treatment of the Veteran's service-connected 
dermatophytosis of the hands and feet for any time during the 
appeal period.


CONCLUSION OF LAW

The criteria for a disability evaluation greater than 10 
percent for dermatophytosis of the hands and feet have not 
been met.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code (DC) 7813 (2002); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.118, DC 7806 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, separate ratings may also be assigned for separate 
periods of time based on the facts found.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The relevant temporal focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Id.  See generally 38 U.S.C.A. 
§ 5110(b)(2).

The words "slight," "moderate" and "severe" as used in 
the various DC's are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence for 
"equitable and just decisions."  38 C.F.R. § 4.6.

As a general matter, lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  In Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007), the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) stated that lay evidence is 
competent and sufficient in certain instances related to 
medical matters.  Specifically, the Federal Circuit commented 
that such instances include establishing a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Id.

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

The Veteran's dermatophytosis of the hands and feet is 
currently assigned a 10 percent rating, which was granted 
effective May 14, 1947.  The 10 percent rating has been 
continued since that date.  As such, the rating is protected 
by regulation because it has been in effect for over 20 
years.  38 C.F.R. § 3.951(b).

The Veteran filed a claim for an increased rating in May 
2002.  Effective August 30, 2002, the rating criteria for 
evaluating skin disorders, such as dermatophytosis, were 
revised.  See 67 Fed. Reg. 49,590-49,599 (July 31, 2002).  
Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(Apr. 10, 2000).

Under the previous criteria, dermatophytosis was rated, by 
analogy, to eczema, depending upon the location, extent, and 
repugnance or otherwise disabling character of 
manifestations.  38 C.F.R. § 4.118, DC 7813 (2002).  A rating 
of 10 percent required evidence of exfoliation, exudation, or 
itching, if involving an exposed surface or extensive area.  
The next highest evaluation, 30 percent, was warranted where 
there was exudation or constant itching, excessive lesions, 
or marked disfigurement.  38 C.F.R. § 4.118, DC 7806 (2002).

Under the amended DC 7813, dermatophytosis is rated by 
analogy, as disfigurement of the head, face, or neck (under 
DC 7800); scars (under DCs 7801, 7802, 7803, 7804, or 7805); 
or dermatitis (under DC 7806) depending upon the predominant 
disability.  38 C.F.R. § 4.118, DC 7813 (2008).  As the 
Veteran's service-connected skin condition involves his hands 
and feet and not his head, face, or neck, and does not 
involve scarring, the Board finds that the predominant 
disability should be rated, by analogy, to dermatitis of 
these extremities.  Consequently, the Board concludes that DC 
7806 most appropriately reflects the Veteran's service-
connected disability from dermatophytosis.  See Butts v. 
Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code 
should be upheld if supported by explanation and evidence).

Under the new rating criteria, a 10 percent evaluation for 
dermatitis or eczema requires evidence of exposure to at 
least 5 percent, but less than 20 percent, of the entire body 
or at least 5 percent, but less than 20 percent, of exposed 
areas affected; or the need for intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs for 
a total duration of less than six weeks during the past 12- 
month period.  The next highest rating, 30 percent, is 
warranted when 20 to 40 percent of the entire body or 20 to 
40 percent of exposure areas are affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration of six weeks or more, 
but not constantly, during the past 12 month period.  
38 C.F.R. § 4.118, DC 7806 (2008).

As noted above, the Veteran filed a claim for an increased 
rating in May 2002.  His VA clinical records during the 
appeal period do not reflect his treatment for 
dermatophytosis of the hands and feet.  Rather, he received 
treatment for non-service connected skin disorders such as 
diabetic ulcer and onychomycosis, edema, cellulitis, and 
seborrheic keratoses.  In July 2001, September 2002, June 
2003, and July 2003, VA clinicians described the Veteran's 
skin as unremarkable.  In May 2002 and February 2003, the 
Veteran denied having lesions or rashes.

In order to assist the Veteran in substantiating his claim, 
the Board ordered a VA skin examination.  That examination 
was conducted in August 2008.  The Veteran identified 
eccymoses on his dorsum forearms as a recurrence of his 
service-connected dermatophytosis of the hands and feet.  
However, the examiner informed the Veteran that this skin 
disorder was related to actinic or solar purpura, which was 
not a fungal infection.  On examination, the VA examiner 
found no evidence of a dermatophyte infection whatsoever.

Overall, the VA clinical records and VA examination report in 
August 2008 provide strong probative evidence against this 
claim, failing to show any manifestation or treatment of the 
Veteran's service-connected dermatophytosis of the hands and 
feet for any time during the appeal period.

The Board finds no factual basis in the record to warrant an 
evaluation in excess of 10 percent for the Veteran's service-
connected service-connected dermatophytosis of the hands and 
feet under the old version of DC 7813 or the new criteria of 
DC 7806.

In so holding, the Board finds that the Veteran is certainly 
competent to describe skin symptoms and sensations.  However, 
as a layperson, the Veteran is not competent to diagnose his 
current skin symptoms as being attributable to the service-
connected dermatophytosis of the hands and feet.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The Board also 
recognizes that skin disorders are subject to periods of 
exacerbations and remissions.  See generally Ardison v. 
Brown, 2 Vet. App. 405 (1994).

However, a VA examiner has taken into account the Veteran's 
description of symptoms and reviewed the Veteran's VA 
clinical treatment records.  This examiner found that the 
Veteran was describing symptoms of a non-service connected 
skin disorder, and that medical judgment greatly outweighs 
the Veteran's lay contentions.

In sum, the competent medical evidence, overall, fails to 
show any manifestation or treatment of the Veteran's service-
connected dermatophytosis of the hands and feet for any time 
during the appeal period.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

A pre-adjudicatory RO letter in May 2002 advised the Veteran 
of the types of evidence and/or information deemed necessary 
to substantiate the claim and the relative development duties 
under the VCAA. 

A post-adjudicatory RO letter in December 2006 again advised 
the Veteran of the types of evidence and/or information 
deemed necessary to substantiate the claim, the relative 
development duties under the VCAA, and to submit any evidence 
in his possession relevant to his claim.  In particular, the 
Veteran was advised that evidence establishing an increased 
severity of his disability included a statement from his 
doctor containing the physical and clinical findings, the 
results of any laboratory tests or x-rays, and the dates of 
examinations and tests.  The Veteran could also submit 
statements from other individuals who were able to describe 
from their knowledge and personal observations in what manner 
his disability had worsened.  Furthermore, the Veteran could 
submit his own statement completely describing his symptoms, 
their frequency and severity, and other involvement, 
extension and disablement caused by his disability.  

The December 2006 letter further advised the Veteran that his 
disability rating was determined by a schedule for evaluating 
disabilities published at title 38 Code of Federal 
Regulations, Part 4.  He was informed that evidence 
considered in determining the disability rating included the 
nature and symptoms of the condition, the severity and 
duration of the symptoms, and the impact of the condition and 
symptoms on employment.  Examples of evidence to be 
considered included information about on-going treatment 
records, including VA or other Federal treatment records, he 
had not previously identified; recent Social Security 
determinations; statements from employers as to job 
performance, lost time, or other information regarding how 
his condition affected his ability to work; or statements 
discussing his disability symptoms from people who have 
witnessed how they affected him.  Finally, the Veteran was 
advised of the criteria for establishing an effective date of 
award.

Overall, the Board finds that the VCAA notice requirements 
have been met.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Notably, the 
RO did not provide notice in a letter of the actual DC 
criteria used to evaluate the Veteran's claim.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  However, the 
Board's remand did provide the Veteran notice of the 
applicable criteria and, in any event, skin symptoms and 
treatment methods are capable of lay descriptions.  Any 
timing deficiencies were cured with readjudication of the 
claim in the December 2008 supplemental statement of the 
case.  See Mayfield, 444 F.3d 1328 (Fed. Cir. 2006); Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The STRs are associated with the 
claims folder, and the RO has obtained the Veteran's VA 
clinical records.  There are no outstanding requests to 
obtain any private medical records for which the Veteran has 
both identified and authorized VA to obtain on his behalf.

The Veteran was afforded VA examination to evaluate the 
nature and severity of his service-connected skin disorder in 
August 2008.  There is no lay or medical evidence suggesting 
an increased severity of symptoms since that examination.  As 
such, there is no duty to provide further medical examination 
on the claim.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


ORDER

A disability evaluation greater than 10 percent for 
dermatophytosis of the hands and feet is denied.



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


